Case 1:20-cv-09563-AKH Document 28 Filed 04/30/21 Page 1 of 2

pub
Jason L. Libou WAC H T E L M S S RY One Dag Hammarskjold

885 SECOND AVENUE

NEVWY YORK NY [OOGI7
212 909-9535 DIR TEL NEW YORK « LOS ANGELES » FLORENCE
MAIN TEL 212 909-9500

jlibou@wmilp.com WWW.WMLLP.COM FACSIMILE 212 371-0320

 

 

April 30, 2021 lf
soa yy -< abl

Via ECF and Facsimile (212-805-7942) ¥ ) S$ (

Hon. Alvin K. Hellerstein Mh Ay)

United States District Court i. K

Southern District of New York 1 AV \

U.S. Courthouse W Al) a J

500 Pearl Street, Room 1050 . Q

New York, New York 10007

 

Re: |§Merlene Dayan and Estate of aaymoraitom nm V. Leonora Sutton, et al.
SDNY Case No. 20-cv-9563 (AKH)

Dear Judge Hellerstein:

This law firm represents defendants Middlegate Securities Ltd., Albert Sutton, and Elias

Sutton a/k/a Elliot Sutton (collectively, the “Middlegate Defendants’) in the above-referenced
action.

We are writing on behalf of the Middlegate Defendants and Plaintiffs to jointly request that
the Court adjourn the initial conference, which is presently scheduled for May 7, 2021 at 10:00
a.m., until June 7, 2021. The reason for the adjournment request is so that the other defendants
who were recently served but have not yet responded to Plaintiffs’ Amended Complaint (e.g.,

Lenora Sutton, the Estate of Mayer Sutton, Isaac Sutton, and Morris Sutton) will have time to
respond before the initial conference.

Separately, Plaintiffs and the Middlegate Defendants have agreed on a briefing schedule

for the motion to dismiss filed by the Middlegate Defendants yesterday. With the Court’s consent,

Plaintiffs will serve their opposition papers by June 4, 2021, and the Middlegate Defendants will
serve their reply papers by June 18, 2021.

We appreciate the Court’s attention this matter.

Respectfully submitted,

Yarou L, Libou

Jason L. Libou

000530-033/0028 1240-1
